In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00883-CR
____________

ANTWON BROWN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 179th District Court 
Harris County, Texas
Trial Court Cause No. 1033231



MEMORANDUM  OPINION
	Appellant, Antione Antonio Brown, (1) pleaded guilty to the felony offenses
of aggravated robbery, and in accordance with his plea bargain agreement with the
State, the trial court sentenced appellant to confinement for 18 years.  We dismiss the
appeal for lack of jurisdiction.
	After the trial court sentenced appellant to punishment that fell within the
terms of the plea bargain agreement, the trial court certified that the case is a plea-
bargain case and the defendant has no right to appeal.  No written pretrial motions
were ruled on by the trial court in these cases.  The trial court did  not give its
permission for appellant to appeal.  We conclude that the certification  of the right of
appeal filed by the trial court is supported by the record and that appellant has no
right of appeal due to the agreed plea bargain.  Tex. R. App. P. 25.2(a); Chavez v.
State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).  
	Accordingly, we dismiss the appeals in cause number 1033231 for lack of
jurisdiction.        	Any pending motions are denied as moot. PER CURIAM

Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    Appellant is also known as ANTIONE ANTONIO  Brown.